Title: To James Madison from Charles Pinckney and James Monroe, 2 February 1805
From: Pinckney, Charles,Monroe, James
To: Madison, James


Sir,
Aranjuez February 2nd. 1805.
Although the negotiation with which we are charged with the Government of Spain is only in the earliest stage, yet we consider it our duty to communicate to you what has passed on that interesting subject, by the safe opportunity furnished by Mr. Gorham, who leaves Madrid to Morrow for the United States. As soon as the Mission Extraordinary was received by the King, & we were apprized by Mr. Cevallos that he was authorized to treat on the subject of it, by his request, we presented to him on the 28th, ulto, a project of a Convention for the adjustment of its several objects, with a note explanatory of each. To this note we received this Morning his answer; copies of which several papers we have the pleasure to transmit to you. We shall pursue this business with the most unremitted attention & industry, & labour by all the means in our power to bring it to a just & honorable conclusion. It is however utterly impossible at present to form any satisfactory opinion of the result. Some circumstances are discouraging; yet we flatter ourselves that the Government of Spain will prove itself to be too enlightened not to estimate with due discernment the strength and disposition of the United States, in case justice should be with-held from them, on so respectful & solemn an appeal, to yield to improper suggestions on that head, or to improper calculations or support, which we trust can never be given her in such a cause. In case a Convention is formed, or the negotiation fails to produce one, we shall hasten to transmit to you the result by a special & confidential Messenger. We are, Sir, with great respect & Esteem Your very obt. Servants.
Chas. Pinckney
Jas. Monroe
